     Case 2:16-cv-10949 Document 59 Filed 06/03/21 Page 1 of 2 PageID #: 1916




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


SCOTT B. BURGESS,

                                Petitioner,

v.                                                      CIVIL ACTION NO. 2:16-cv-10949

RUSSELL MASTON,

                                Respondent.


                                               ORDER


        Before the Court are Petitioner’s pro se Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254,

(ECF No. 2), and Respondent’s Motion for Summary Judgment, (ECF No. 52). By standing order

entered on January 4, 2016, and filed in this case on November 17, 2016, (ECF No. 7), this action was

referred to United States Magistrate Judge Cheryl A. Eifert for submission of proposed findings and a

recommendation for disposition (“PF&R”). Magistrate Judge Eifert entered her PF&R on March 9,

2021, recommending this Court grant Respondent’s Motion for Summary Judgment, deny Petitioner’s

Petition for Writ of Habeas Corpus, and dismiss and remove this case from the docket of the court.

(ECF No. 58.)

        This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition,

                                                   1
   Case 2:16-cv-10949 Document 59 Filed 06/03/21 Page 2 of 2 PageID #: 1917




this Court need not conduct a de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

          Objections to the PF&R in this case were due on March 26, 2021. To date, no objections have

been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No. 58); GRANTS Respondent’s

Motion for Summary Judgment, (ECF No. 52); and DENIES Petitioner’s Petition for Writ of Habeas

Corpus, (ECF No. 2). The Court further DIRECTS the Clerk to remove this matter from the Court’s

docket.

          IT IS SO ORDERED.

          The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:          June 3, 2021




                                                   2
